DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 7-27) in the reply filed on 1/11/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 7, 9-10, 12-13, 15-16, 19, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chacon Quiros et al. 2019/0125401 (hereafter Quiros) in view of Viquez et al. 2021/0338280.  Quiros discloses the invention as claimed noting for example figure 7B comprising:


    PNG
    media_image1.png
    417
    566
    media_image1.png
    Greyscale



A method for implanting an implant into a body pocket, comprising: providing an introducer body (52) having a holding portion (54) disposed at a distal end of the introducer and a nozzle portion (110) disposed at a proximal end of the introducer body, the nozzle portion having an injection port (e.g. 104) disposed at a proximal end of the 
aseptically adding lubricant to the interior of the introducer to lubricate the interior of the introducer, the extrusion force applicator, and an implant disposed within the introducer body (see [0010]); applying pneumatic or fluid pressure through the port to the extrusion force applicator to apply an extrusion force against the implant to force the implant through [[a]] the nozzle of [[an]] the introducer body into a body pocket (see [0007-00011;0043] which discloses use of a compressed gas which equates to a pneumatic pressure); applying a pressure source to the port of the introducer (this may be interpreted as compressed gas/air see [0061]); and including a flexible polymeric sheathing.
However Quiros does not discloses providing a cap, the cap mounted over the extrusion force applicator and configured to be attached to the introducer body, the cap also have a port mounted on a distal end of the cap, the port configured to receive a source of gas or fluid.  
Noting figures 14a-14D, Viquez et al. teaches an introducer device which utilizes a cap assembly [0068] and lubricious biocompatible lubricants.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Quiros and provide a cap to the distal end of the applicator in order to add additional fluid and/or to remove unwanted medium from the chamber.



Allowable Subject Matter

Claims 11, 14, 18, 20-22, 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        January 24, 2022